ALLOWABILITY NOTICE
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 4, 6, 8, 10, 11, and 14 lack proper crosshatching in cross-sectional views. Applicant is to remove the shading (which will not reproduce well)  and provide proper crosshatching indicative of the preferred material.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1, 3-15, and 17-22 are instantly allowed via the preliminary amendment filed on 4/6/2022. Claims 2 and 16 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
(claims 1 and 13) In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “A valve comprising…a deflector plate…wherein the deflector plate has a monolithic circular concave surface facing the inlet to deflect gas … wherein the deflector plate does not have a flowpath opening therethrough.”
The closest prior art is deemed to be Kerlin US 5042519. Kerlin meets most of the claimed limitations, except for the deflector plate as instantly claimed and highlighted above. The remainder of the cited prior art lacks this feature as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The remainder of the cited prior art on the PTO-892 are float balls biasing a check ball to a closed position; or cage assemblies for check balls; or automated drinker systems for animals … none are of particular relevance to the point of novelty beyond Kerlin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753